NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL
                                                OF FLORIDA
                                                SECOND DISTRICT

ADRIN DEVES DANIELS a/k/a                       )
ADRIAN DEVES DANIELS,                           )
                                                )
              Appellant,                        )
                                                )
v.                                              )      Case No. 2D16-2380
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed February 7, 2018.

Appeal from the Circuit Court for Pinellas
County; William H. Burgess III, and Philip J.
Federico, Judges.

Howard L. Dimmig, II, Public Defender, and
Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.



LaROSE, C.J., and SILBERMAN and SALARIO, JJ., Concur.